                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

     Chavius Marquette Barber,        )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )               3:14-cv-00365-FDW
                                      )               3:07-cr-00061-FDW
                 vs.                  )
                                      )
          Kenny Atkinson,             )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s Date of Order Order.

                                               June 5, 2019
